PLAN OF EXCHANGE

RDSH/RAL







EXHIBIT 10.1




























PLAN OF EXCHANGE

By which

Roadships Holdings, Inc.

(A Delaware corporation)

Shall acquire

Roadships Acquisitions Ltd.

(A corporation organized under the laws of Australia)























1







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL







I  RECITALS

4

 

1. The Parties to this Agreement

4

 

 

(1.1) Roadships Holdings, Inc. (“RDSH”)

4

 

 

(1.2) Roadships Acquisitions, Ltd.

4

 

2. The Capital of the Parties

4

 

 

(2.1) The Capital of RDSH

4

 

 

(2.2) The Capital of RAL

4

 

3. Transactions

4

 

4. SEC Compliance

5

 

5. Delaware Compliance

5

 

6. Audited Financial Statements

5

II PLAN OF EXCHANGE

5

 

1. Conditioned Precedent to Closing

5

 

 

(1.1) Shareholder Approval

5

 

 

(1.2) Board of Directors

5

 

 

(1.3) Due Diligence Investigation

5

 

 

(1.4) The Right of Dissenting Shareholder

5

 

 

(1.5) All of the Terms, Covenants and Conditions

6

 

 

(1.6) Delivery of Audited Financial Statements

6

 

2. Conditioned Concurrent and Subsequent to Closing

6

 

 

(2.1) Delivery of Registered Capital of RAL

6

 

3. Plan on Exchange

6

 

 

(3.1) Exchange and Reorganization

6

 

 

(3.2) Issuance of Common Stock

6

 

 

(3.3) Closing/Effective Date

6

 

 

(3.4) Surviving Corporations

6

 

 

(3.5) Rights of Dissenting Shareholder

6

 

 

(3.6) Service of Process and Address

6

 

 

(3.7) Surviving Articles of Incorporation

6

 

 

(3.8) Surviving By-Laws

6

 

 

(3.9) Further Assistance, Good Faith and Fair Dealing

7

 

 

(3.10) General Mutual Representations and Warranties

7

 

 

 

(3.10.1) Organization and Qualifications

7

 

 

 

(3.10.2) Corporate Authority

7

 

 

 

(3.10.3) Ownership of Assets and Property

7

 

 

 

(3.10.4) Absence of Certain Changes or Events

7

 

 

 

 

(3.10.4-a)

7

 

 

 

 

(3.10.4-b)

7

 

 

 

 

(3.10.4-c)

7

 

 

 

 

(3.10.4-d)

8

 

 

 

 

(3.10.4-e)

8

 

 

 

 

(3.10.4-f)

8

 

 

 

(3.10.5) Absence of Undisclosed Liabilities

8

 

 

 

(3.10.6) Legal Compliance

8

 

 

 

(3.10.7) Legal Proceedings

8

 

 

 

(3.10.8) No Breach of Other Agreements

8

 

 

 

(3.10.9) Capital Stock

8

 

 

 

(3.10.10) SEC Reports

8

 

 

 

(3.10.11) Brokers’ or Finder’s Fees

9

 

 

 

 





2







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL








 

 

(3.11) Miscellaneous Provisions

9

 

 

 

(3.11.1)

9

 

 

 

(3.11.2)

9

 

 

 

(3.11.3)

9

 

 

 

(3.11.4)

9

 

 

 

(3.11.5)

9

 

 

 

(3.11.6)

9

 

4. Termination

9

 

5. Closing

10

 

6. Merger Clause

10
































































































































3







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




PLAN OF EXCHANGE

By which

Roadships Holdings, Inc.

(A Delaware corporation)

Shall acquire

Roadships Acquisitions Ltd.

(A corporation organized under the laws of Australia)







This Plan of Exchange (the “Agreement” or “Plan of Exchange”) is made and dated
as of this 25th day of May, 2009, and intended to supersede all previous oral or
written agreements, if any, between the parties, with respect to its subject
matter. This Agreement anticipates that extensive due diligence shall have been
performed by both parties. All due diligence shall have been completed by the
Parties no later than May 30, 2009.




I.  RECITALS

1. The Parties to this Agreement:

(1.1) Roadships Holdings, Inc. (“RDSH”), a Delaware corporation.

(1.2) Roadships Acquisitions, Ltd., a corporation organized under the laws of
Australia (“ral”). RAL’s corporate id number is 135439753.

2. The Capital of the Parties.

(2.1) The Capital of RDSH consists of 75,000,000 authorized shared of Common
Stock, par value $0.001 of which 53,750,000 shares are issued and outstanding.

(2.2) The Capital of RAL consists of 10,000 ordinary shares issued pursuant to
Australian law which for the purposes of this agreement shall be referred to as
Common Stock.

3. Transaction Descriptive Summary:

RDSH desires to acquire 100% of the issued and outstanding ordinary shares of
RAL and the shareholders of RAL (the “RAL shareholders) desire that RAL be
acquired by RSDH. Pursuant to this Agreement RDSH shall acquire 10,000 shares of
RAL in exchange for a new issuance of 10,000 shares of RDSH to the RAL
shareholders which will give RAL an interest in RDSH representing approximately
.02% (10,000 shares divided by 53,750,000 shares in RDSH on a fully diluted
basis. This transaction will not close immediately but shall be conditioned on
approval by the board of RDSH and RAL respectively. The parties intend that the
transactions qualify and meet the Internal Revenue Code requirements for a tax
free reorganization, in which there is no corporate gain or loss recognized by
the parties, with reference to Internal Revenue Code (IRC) sections 354 and 368.

4. SEC Compliance.

RDSH shall cause the filing with the Commission of a Current Report on Form 8-K,
within for business days of the date hereof, reporting the execution of this
Agreement.





4







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




5. Delaware Compliance.

Articles of Exchange are required to be filed by Delaware law as the last act to
make the plan of exchange final and effective under Delaware law.

6. Audited Financial Statements.

Certain filings under the Securities Exchange Act of 1934, suck as a Current
Report on Form 8-K, require audited financial statements of RAL to be filed with
the SEC within 71 days of the initial Form 8-K filing with respect to this
transaction. In connections with RDSH’s filing of the Current Report on Form
8-K/A within 71 days after the closing, as it relates to this transaction,
audited financial statements of RAL will be filed with the SEC in accordance
with Form 8-K. RAL has agreed to provide audited financial statements prepared
in the conformity with U.S. GAAP to RDSH at or prior to the closing.




II. PLAN OF EXCHANGE

1. Conditiond Precedent to Closing.

The obligation of the parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the closing of the following
conditions precedent:

 (1.1) Shareholder Approval. RAL and RDSH shall have secured their shareholder
approvals for this transaction, if required, in accordance with the laws of its
place of incorporations and its constituent documents.

(1.2) Board of Directors. The Board of Directors of each of RAL and RDSH shall
have approved the transaction and this agreement, in accordance with the laws of
its place of incorporation and its constituent documents.

(1.3) Due Diligence Investigation. Each party shall have furnished to the other
party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either party determines that there is a reason not to complete the Plan of
Exchange as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
shall have expired on May 30, 2009. The closing Date shall be three days after
the satisfaction or waiver of all of the conditions precedent to closing set
forth in this Plan of Exchange, unless extended to a later date by mutual
agreement of the parties.

(1.4) The rights of dissenting shareholder, if any, of each pert shall have been
satisfied and the Board of Directors of each party shall have determined to
proceed with the Plan of Exchange.

(1.5) All of the terms, covenants and conditions of the Plan of Exchange to be
complied with or performed by each party before Closing shall have been complied
with, performed or waived in writing;

(1.6) Delivery of Audited Financial Statements. RAL shall have delivered to RDSH
audited financial statements and an audit report thereon for the year ended
December 31, 2008, and intern financials for the period ending March 31, 2008
any required audits shall be prepared by PCAOB member audit firm in accordance
with U.S. GAAP at RAL’s expense.





5







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




2. Condition Concurrent and Subsequent to Closing.

(2.1) Delivery of Registered Capital of RAL. Immediately upon the Closing, RDSH
shall issue to the RAL Shareholders 10,000,000 new investment shares of Common
Stock of RDSH to the RAL Shareholders in exchange for 100% of the capital stock
of RAL, which will give RAL an interest in RDSH representing.

3. Plan of Exchange

(3.1) Exchange and Reorganization: RDSH and RAL shall be hereby reorganized,
such that RDSG shall acquire 100% the capital stock of RAL, and RAL shall become
a wholly-owned subsidiary of RDSH.

(3.2) Issuance of Common Stock: Within 60 days upon the effective date of the
Plan of Exchange, RDSH shall issue 10,000,000 new investment shares of Common
Stock of RDSH to or for the RAL Shareholder.

(3.3) Closing/Effective Date: The Plan of Exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the place of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under State Las. Closing shall
occur upon the approval by the Board of Directors of the parties hereto or are
waived by the parties.

(3.4) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.

(3.5) Rights of Dissenting Shareholder: Each Party is the entity responsible for
the right of its own dissenting shareholder, if any.

(3.6) Service of Process and Address: Each corporation shall continue to be
amendable to service of process in its own jurisdiction, exactly as before this
acquisition. The address of RDSH is 1451 West Cypress Creek Road, Suite 300,
Fort Lauderdale, Delaware 33309 (USA). The address of RAL is 15/31 Governor
Macquarie Drive, Chippind Norton, NSW, Australia 2170.

The address of RAL will be changed, according to the instruction of RDSH.

(3.7) Surviving Articles of Incorporation: The Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.

(3.8) Surviving By-Laws: The By-Laws of each Corporation shall remain in full
force and effect, unchanged.

(3.9) Further Assurance, Good Faith and Fair Dealing: The directors of each
Company shall execute and deliver any and all necessary documents,
acknowledgements and assurances and do all things proper to confirm or
acknowledge any and all right, titles and interest created on confirmed herein;
and both companies covenant expressly hereby to deal fairly and in good faith
with each other and each others shareholders. In furtherance of the parties
desire, as so expressed, and to encourage timely, effective and businesslike
resolution the parties agree that any dispute arising between them, capable of





6







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




resolution by arbitration, shall be submitted to binding arbitration. As a
further incentive to private resolution and shall not recover such costs from
any other party.

(3.10) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties, are that each party had
made appropriate full disclosure to the others, that no material information has
been withheld, and that the information exchanged is accurate, true and correct.
These warranties and representation are made by each party to the other, unless
otherwise provided in this agreement, and they speak and shall be true
immediately before Closing.

(3.10.1) Organization and Qualification. Each corporation has duly organized and
in good standing, and is duly qualified to conduct any business it may be
conducting, as required by law or local ordinance.

(3.10.2) Corporate Authority. Each corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out its Agreement in good faith.

(3.10.3) Ownership of Assets and Property. Each corporation has lawful title and
ownership of its property as reported to the other, and as disclosed in its
financial statements.

(3.10.4) Absence of Certain Changes or Events. Each corporation has not has any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different that previously disclosed in
writing, have been disclosed in writing as currently as is reasonable
practicable. Specifically, and without limitation:

(3.10.4-a) The business of each corporation shall be conducted only in the
ordinary and usual coarse and consistent with its past practice, and neither
party shall purchase or sell (or enter into agreement to so purchase or sell)
any properties or assets or make any other changes in its operations,
respectively, taken as a while, or provide for the issuance of, agreements to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connections therewith;

(3.10.4-b) Except as set forth in this Plan of Exchange, neither corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to extent that which might contradict or not comply with any clause or
condition set forth in this Plan of Exchange.

(3.10.4-c) Neither corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contract, agreement, commitment or arrangement with
respect to any of the foregoing.

(3.10.4-d) Except in the ordinary course of business, neither party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock perchance, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its





7







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




officers; or adopt, or amend to increase compensation or benefits payable under,
any collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreements with respect to the performance or
personal services that is not terminable without liability by it on thirty days
notice or less, (vi) increase benefits payable under its current severance or
termination, pay agreements or policies or (vii) make any loan or advance to, or
enter into any written contract, lease, or commitment with, any of its officers
or directors.

(3.10.4-e) Neither party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party;

(3.10.3-f) Neither party shall make any investment of a capital nature either by
purchase of stock or securities, contributions to capital, property transfers or
otherwise, or by the purchase of any property or assets of any other individual,
firm or corporation.

(3.10.5) Absence of Undisclosed Liabilities. Each corporation has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.

(3.10.6) Legal Compliance. Each corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contract, agreements, licenses, permits and undertaking without
default.

(3.10.7) Legal Proceedings. Each corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.

(3.10.8) No Breach of Other Agreements. This Agreements, and the faithful
performance of this agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.

(3.10.9) Capital Stock. The issues and outstanding shares and all shared of
capital stock of each corporation is as detailed herein, that all such shared
are in fact issued and outstanding, duly and validly issued, were issued as and
are fully paid and non-assessable shared, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of such corporation.

(3.10.10) SEC Reports. RDSH has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by it with the SEC, since the date of its registration under to
Securities Act of 1933, as amended (collectively, including all exhibits
thereto, the “RDSH SEC Reports”). None of the RDSH SEC Reports, as of their
respective dates, contained any untrue statements of material fact or failed to
contain any statements which were necessary to make the statements made therein,
in light of the circumstances, not misleading. All of the RDSH SEC Reports, as
of their respective dates (and as of the date of any amendment to the respective
RDSH SEC Reports), complied as to form in all material respects with the
applicable





8







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




requirements of the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder.

(3.10.11) Brokers’ or Finder’s Fees. Each corporation is unaware of any claims
for brokers’ fees, or finder’s fees, or other commissions or fees, by any person
not disclosed to the other, which would become, if valid, an obligation of
either company.

(3.11) Miscellaneous Provisions

(3.11.1) Except as required by law, no party shall provide any information
concerning any aspect of the transactions contemplated by this Agreement to
anyone other than their respective officers, employees and representatives
without the prior written consent of the other parties hereto.  The aforesaid
obligations shall terminate on the earlier to occur of (a) the Closing, or (b)
the date by which any party is required under its articles or bylaws or as
required by law, to provide specific disclosure of such transactions to its
shareholders, governmental agencies or other third parties. In the event that
the transaction does not close, each party shall consult with each other
concerning the timing and content of any press release or news release to be
issued by any of them.

(3.11.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
biding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.

(3.11.3) The Parties to this agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration
Association. The venue for arbitration shall be Charlotte North Carolina. As a
further incentive to avoid disputes, each party shall bear its own costs, with
respect thereto, and with respect to any proceedings in any court brought to
enforce or overturn any arbitration award. The provision is expressly intended
to discourage litigation and to encourage orderly, timely and economical
resolution of any disputes which may occur.

(3.11.4) If any provision of this Agreement or application thereof to any person
or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.

(3.11.5) No waiver by any part of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.

(3.11.6) The parties acknowledge that both they and their counsel have been
provided ample opportunity to review and revise this agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively. The Agreement shall be governed by
and constructed in accordance with the laws of the State of Florida.

4. Termination.

The Plan of Exchange may be terminated by written notice, at any time prior to
Closing, (i) by mutual consent, (ii) by either party during the due diligence
phase, (iii) by either party, in the event that the transaction represented by
the anticipated Plan of Exchange has not been implemented and approved by the
proper governmental authorities 60 days from the date of this Agreement, or (iv)
by either party in the event that a condition of closing is not met by June 30,
2009. In the event that termination of the Plan of Exchange by either or both,
as provided above, the Plan of Exchange shall forthwith become void and there
shall be no liability on the part of either party or their respective officers
and directors.





9







--------------------------------------------------------------------------------

PLAN OF EXCHANGE

RDSH/RAL




5. Closing.

The parties hereto contemplate that the closing of this Plan of Exchange shall
occur no more than three days after all of the conditions precedent have been
met or waived. The closing deliveries will be made pursuant to this Agreement.
In addition, within 60 days of signing the Plan of Exchange, RDSH shall issue
10,000,000 shares of Common Stock of RDSH pursuant to Regulation S under the
Securities Act of 1933, as amended, to the RAL shareholders, and RDSH shall
acquire 100% of the capital stock of RAL.

6. Merger Clause.

This Plan of Exchange constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof, and such document supersedes all
prior understanding or agreements between the parties hereto, whether oral or
written, with respect to the subject matter hereof, all of which are hereby
superseded, merged and rendered null and void.




IN WITNESS WHEREOF, the parties hereto, intending to be bound, hereby sign this
Plan of Exchange below as of the date first written above.







ROADSHIPS HOLDINGS, INC.




By: /s/ Robert Smith

Robert Smith, Secretary










ROADSHIPS HOLDINGS, INC.







By: /s/ Micheal Nugent

Michael Nugent, President














10





